Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities: Claim 18 refers back to claim 1.  However, claim 1 is not reciting a computer program product.   Appropriate correction is required.
Claim Rejections - 35 USC §101
35 U.S.C, 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites “an apparatus that is configured to receive a set of probe data points defining a trajectory; identify a temporal length range of sub-trajectories; receive a mode, wherein the mode is established based on a preceding set of probe data points defining a trajectory, wherein the mode comprises an indication of whether to generate a sub-trajectory or a gap from the beginning of the received set of probe data points; and establish at least one sub-trajectory comprising a sub-set of the set of probe data points, wherein the at least one sub-trajectory is established to satisfy the temporal length range of sub-trajectories.”  
The claim falls within one of the four statutory categories of invention since the claim is directed to an apparatus having at least one processor, and at least one memory, therefore, is a directed to an apparatus which is a statutory category of invention.
However, the claim is not eligible for the following reasons: the claim recites a judicial exception and that the judicial exception is not integrated into a practical application. The claim does not include any additional element or a combination of elements that amounts to significantly more than the judicial exception, In this case, the claim recites the limitation of “identify a temporal length range of sub-trajectories,” which is the concept of an abstract idea of a mental process. The claim is directed to the judicial exception of an abstract idea of a mental process because the claim is directed to the activity that can be carried in mind of a person.  For example, one person can have an idea in his (her) mind about identifying a range road segments on a map.  This mental process can be carried out in one person’s mind without a need of a computer or a machine.  The claim also recites the feature of “receive a set of probe data points defining a trajectory,” and the step of “receive a mode, wherein the mode is established based on a preceding set of probe data points…,” wherein the acts of receiving a set of data points as well as receiving the mode as recited in the claim are recited at a high level of generality.  One person can make up an idea of getting the set of data points as well as said mode.  For that reasons, the feature of “receiving…” amounts to merely gathering data/information, which is considered as an insignificant extra-solution activity.  
Claim 1 further recites the additional element of “establish at least one sub-trajectory comprising a sub-set of the set of probe data points, wherein the at least one sub-trajectory is established to satisfy the temporal length range of sub-trajectories.”  However, this additional element cannot transform the abstract idea into a patent-eligible application because they do not impose any meaningful limits on practicing the abstract idea.  The task of “establish at least one sub-trajectory to satisfy the temporal length range of sub-trajectories” is simply an insignificant extra solution activity, such as generating a new data/information based upon the previous data/information.  In this case, the sub-trajectory is newly generated based on the identification of temporal length range obtained in the previous step.
The claim further recites additional elements, such as “processor,” and “memory.”  However, these additional elements are well-understood, routine, and conventional activity in the relevant field.  These additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: instructions to implement the idea on a computer.  Viewed as a whole, these additional elements cannot integrate the abstract idea into a practical application. The claim is ineligible.
The independent claims 10 and 19 each includes the features recited in claim 1.  Claims 10 and 19 also rejected under 35 U.S.C. 101 because the claims do not include any other element that can integrate the abstract idea into a practical application.  
Claims 5-7, 14-16, and 20 are also rejected under 35 U.S.C. 101 because the claims do not include any other element that can integrate the abstract idea into a practical application.  
Claims 2, 14, 8, 9, 17, and 18 include other elements that can integrate the abstract idea into a practical application.  Thus, claims 2-4, 8, 9, 11-13, 17, and 18 are eligible under 35 U.S.C. 101.
Allowable Subject Matter
It is found the patent application publication No. US 2013/0211700 A1 (Igodt reference) is the most relevant prior art of record.  Igodt disclosed a navigation device and a method for determining and validating navigational priority settings utilizing probe data.  Igodt described that the probe data are accumulated from a plurality of navigation units.  However, the navigation device and the method described is not similar to what is claimed because Igodt’s navigation device does not include any “computer system that is configured to receive a set of probe data points defining a trajectory, receive a mode, where the mode is established based on a preceding set of probe data points defining a trajectory, wherein the mode comprise an indication of whether to generate a sub-trajectory or a gap from the beginning of the received set of probe data points.”
For at least the reason set forth herein, claims 2-4, 8, 9, 11-13, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
		Conclusions
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667